Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 1 of 15 Page ID #:1



   1   Michael D. Mortenson, State Bar No. 247758
         mmortenson@mortensontaggart.com
   2   Craig A. Taggart, State Bar No. 239168
   3
         ctaggart@mortensontaggart.com
       David M. Keithly, State Bar No. 292101
   4     dkeithly@mortensontaggart.com
       MORTENSON TAGGART LLP
   5   300 Spectrum Center Dr., Suite 1100
       Irvine, CA 92618
   6   Telephone: (949) 774-2224
       Facsimile: (949) 774-2545
   7
       Attorneys for Plaintiff
   8   BIO-REIGNS, INC.
   9
                            UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
       BIO-REIGNS, INC., a California        CASE NO.
  12   corporation,
  13                                         Hon.
                     Plaintiff,
  14                 vs.
                                             COMPLAINT
  15
       MY DAILY CHOICE, INC. d/b/a.
  16   HEMPWORX, a Nevada corporation;
       Josh Zwagil, an individual,
  17                                         DEMAND FOR TRIAL BY JURY
                     Defendants.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                        COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 2 of 15 Page ID #:2



   1         BioReigns, Inc. (“BioReigns”) brings this complaint against My Daily
   2   Choice, Inc. d/b/a Hempworx (“Hempworx”) and Josh Zwagil (“Zwagil,” and
   3   together with Hempworx, the “Defendants”) for injunctive relief and damages as
   4   follows:
   5   I.   NATURE OF THE CASE
   6         1.     This is an action against Hempoworx and its founder and officer, Josh
   7   Zwagil, for cybersquatting under 15 U.S.C. § 1125(d), for trademark infringement
   8   and false designation of origin under 15 U.S.C. § 1125(a) and for unfair
   9   competition under California Business & Professions Code § 17200 and
  10   California common law.
  11         2.     Since incorporating in 2018, BioReigns has built a successful
  12   business marketing and selling a variety of high-quality products utilizing water-
  13   soluble cannabidiol extracts. BioReigns filed to register the word mark
  14   “BIOREIGNS” with the United States Patent and Trademark Office (“USPTO”)
  15   on June 7, 2018, which was registered on January 15, 2019. BioReigns has spent
  16   hundreds of thousands of dollars on advertising its BIOREIGNS trademark to
  17   drive consumer and affiliate traffic to its website—www.bioreigns.com—and
  18   has succeeded in building BioReigns into a well-recognized brand that has
  19   generated millions in revenue since its inception.
  20         3.     In February 2020, Hempworx, a BioReigns’ competitor purchased,
  21   registered    and    began     commercially     using    the    domain    name—
  22   www.bioriegns.com. Defendants used www.bioriegns.com to surreptitiously
  23   redirect     consumers       intending    to   visit    www.bioreigns.com       to
  24   https://www.hempworx.com/jzmarketinggroup, which is owned and controlled
  25   by Defendants. Defendants’ ownership, registration and commercial use of
  26   www.bioriegns.com constitutes cybersquatting, trademark infringement and
  27   violates California’s unfair business practice laws. BioReigns seeks damages and
  28   injunctive relief to prevent future harm to its registered trademark.
                                                -2-
                                           COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 3 of 15 Page ID #:3



   1   II.   VENUE AND SUBJECT MATTER JURISDICTION
   2         4.       This Court has original subject matter jurisdiction over this action
   3   under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338.
   4         5.       This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a)
   5   over the California state-law claims because they are so related to the federal
   6   claims that they form part of the same case or controversy and derive from a
   7   common nucleus of operative facts.
   8         6.       Venue is proper in this Judicial District under 28 U.S.C. § 1391(b)
   9   because a substantial part of the events or omissions giving rise to the claim—
  10   and the threatened and actual harm to Plaintiff—occurred in this District by
  11   reason of Defendants’ conduct as alleged below.
  12   III. PARTIES AND PERSONAL JURISDICTION
  13         7.       Plaintiff BioReigns is a corporation organized under the laws of the
  14   State of California, with its principal place of business in Tustin, California.
  15         8.       On information and belief, defendant Hempworx is a corporation
  16   organized under the laws of the State of Nevada, with its principal office and place
  17   of business in Las Vegas, Nevada. Hempworx conducts business regularly in
  18   California, including recruiting independent affiliates residing in California to sell
  19   Hempworx’s products and selling goods and services directly to California
  20   consumers. Hempworx advertises its products to California consumers through
  21   its website.
  22         9.       On information and belief, defendant Zwagil is an individual residing
  23   in Las Vegas, Nevada. On information and belief, Zwagil travels to California
  24   and regularly conducts business in California, has recruited and currently earns
  25   commissions on sales from California residents who sell Hemprox products and
  26   are a part of Zwagil’s multi-level-marketing network within Hempworx, and is
  27   engaged in a business that markets and sells products to California consumers.
  28   ///
                                                 -3-
                                            COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 4 of 15 Page ID #:4



   1   IV. FACTS
   2                               The BIOREIGNS Mark
   3           10. BioReigns incorporated in 2018.
   4           11. On June 7, 2018, BioReigns filed to register the word mark
   5   “BIOREIGNS” with the USPTO.
   6           12. In its USPTO application, BioReigns identified March 21, 2018 as
   7   the date the BIOREIGNS word mark was first used in commerce.
   8           13. On January 15, 2019, the word mark BIOREIGNS (the “BIOREIGNS
   9   Mark”) was registered with the USPTO.
  10           14. The BIOREIGNS Mark’s registration number is 5655571.
  11           15. BioReigns markets and sells its products under the BIOREIGNS
  12   Mark.
  13           16. BioReigns markets and sells its products through a network of
  14   independent sales affiliates.
  15           17. BioReigns’ affiliates build and manage their own sales forces by
  16   recruiting and training others to sell BioReigns’ products.
  17           18. BioReigns affiliates are compensated based on their individual
  18   product sales to affiliates and customers they refer to BioReigns.
  19           19. Through the hard work of BioReigns and its network of independent
  20   affiliates, BioReigns built a successful business and valuable goodwill in the
  21   BIOREIGNS Mark.
  22           20. BioReigns has invested significant resources in building its brand.
  23   Since incorporation, BioReigns has spent hundreds of thousands of dollars to
  24   build brand awareness and increase its customer and affiliate base.
  25           21. BioReigns’ affiliates have also invested significant time and
  26   resources to build their own sales and customer networks, and to promote
  27   BioReigns’ company, business opportunities and products.
  28   ///
                                               -4-
                                         COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 5 of 15 Page ID #:5



   1         22. Since incorporation, BioReigns has sold millions of dollars of goods
   2   to customers.
   3         23. BioReigns has also recruited over 6,900 independent affiliates to its
   4   network, all of whom market BioReigns products under the BIOREIGNS Mark.
   5         24. BioReigns registered the URL address www.bioreigns.com (the
   6   “Website”). BioReigns owns and controls the Website.
   7         25. The Website prominently features the BIOREIGNS Mark.
   8         26. BioReigns affiliates and customers purchase BioReigns products
   9   directly from the Website.
  10         27. The Website also contains information for potential affiliates who are
  11   considering joining BioReigns.
  12         28. To become a BioReigns affiliate, the prospective affiliate must first
  13   visit the Website to register as an affiliate, complete IRS form 1099 and accept
  14   BioReigns’ affiliate agreement.
  15         29. Since 2018, there have been more than 9.25 million visits to the
  16   Website.
  17         30. BioReigns has converted some of the 9.25 million visits to the
  18   Website into customers and new BioReigns affiliates.
  19         31. Since 2018, BioReigns has exclusively and continuously used the
  20   BIOREIGNS Mark.
  21         32. BioReigns continues to use the BIOREIGNS Mark exclusively and
  22   continuously.
  23         33. As a direct result of BioReigns’ ongoing and continuous exclusive
  24   use of—and investment in—the BIOREIGNS Mark, BIOREIGNS is widely
  25   known and recognized among consumers, independent affiliates and members of
  26   the CBD and multi-level marketing communities.
  27         34. The BIOREIGNS Mark designates a single source of origin.
  28   ///
                                             -5-
                                         COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 6 of 15 Page ID #:6



   1         35. The BIOREIGNS Mark is synonymous with BioReigns’ products.
   2         36. The BIOREIGNS Mark is also synonymous with BioReigns’
   3   business opportunities for independent affiliates.
   4         37. As a result of BioReigns’ extensive and exclusive use, the
   5   BIOREIGNS Mark has developed substantial goodwill in the market and is a
   6   property right of incalculable value to BioReigns.
   7         38. BioReigns and its affiliates expend substantial effort and expense to
   8   promote the BIOREIGNS mark and to protect its distinctiveness in the
   9   marketplace.
  10         39. The BIOREIGNS Mark is a valid and enforceable trademark.
  11

  12               Defendants’ Infringing Use of the BIOREIGNS Mark
  13         40. Defendant Josh Zwagil is the co-founder of Hempworx.
  14         41. Zwagil is an officer of Hempworx.
  15         42. Hempworx competes against BioReigns.
  16         43. Hempworx markets and sells CBD products through a network of
  17   independent affiliates.
  18         44. Unlike BioReigns, Hempworx only markets and sells inferior, oil-
  19   based CBD products.
  20         45. Hempworx does not market or sell water-based CBD products.
  21         46. Hempworx is, however, currently developing a water-based CBD
  22   product to sell.
  23         47. On February 17, 2020, Hempworx registered the domain
  24   www.bioriegns.com (the “Infringing Domain”).
  25         48. The only difference between the address of the Infringing Domain
  26   and the Website, is that the Infringing Domain switches the placement of the “i”
  27   and “e” in the name BioReigns.
  28   ///
                                               -6-
                                          COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 7 of 15 Page ID #:7



   1         49. Individuals visiting the Infringing Domain intended to visit
   2   BioReigns’ Website.
   3         50. The       Infringing     Domain       automatically   redirects   visitors   to
   4   www.hempworx.com/jzmarketinggroup.
   5         51. Www.hempworx.com is owned and controlled by Hempworx.
   6         52. Www.hempworx.com/jzmarketinggroup is owned by Hempworx and
   7   controlled by Zwagil.
   8         53. The Infringing Domain does not inform consumers that they are being
   9   redirected to Hempworx’s website.
  10         54. The Infringing Domain does not inform consumers that Hempworx is
  11   not affiliated with BioReigns.
  12         55. The Infringing Domain does not inform consumers that Hempworx’s
  13   products are not from the same origin as BioReigns’ products.
  14         56. Defendants use the Infringing Domain to market Hempworx’s
  15   products to visitors.
  16         57. Defendants use the Infringing Domain to recruit individuals to
  17   affiliate with Hempworx.
  18         58. Upon information and belief, Defendants have sold products to
  19   individuals   who       were     redirected     from   the   Infringing     Domain     to
  20   www.hempworx.com/jzmarketinggroup.
  21         59. Upon information and belief, Defendants have recruited individuals
  22   to affiliate with Hempworx who were redirected from the Infringing Domain to
  23   www.hempworx.com/jzmarketinggroup.
  24         60. By redirecting consumers from the Infringing Domain to
  25   www.hempworx.com/jzmarketinggroup, defendant Zwagil seeks to gain
  26   financially by enrolling misdirected potential BioReigns customers and affiliates
  27   into his own, personal affiliate network at Hempworx.
  28   ///
                                                     -7-
                                             COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 8 of 15 Page ID #:8



   1          61. As of the date of this Complaint, Defendants continue to control the
   2   Infringing Domain.
   3          62. As of the date of this Complaint, the Infringing Domain continues to
   4   automatically redirect visitors to www.hempworx.com/jzmarketinggroup.
   5                                 FIRST CAUSE OF ACTION
   6                      Cybersquatting on the BIOREIGNS Mark
   7                            in violation of 15 U.S.C. § 1125(d)
   8          63. Plaintiff re-alleges and incorporates by reference all prior allegations
   9   as if fully set forth here.
  10          64. Defendants registered the Infringing Domain.
  11          65. Defendants control the Infringing Domain.
  12          66. Defendants use the Infringing Domain.
  13          67. The BIOREIGNS Mark was distinctive at the time Defendants
  14   purchased, registered and commercially used the Infringing Domain.
  15          68. The Infringing Domain (<www.bioriegns.com>) is confusingly
  16   similar to the BIOREIGNS Mark.
  17          69. On information and belief, Defendants were aware of the existence of
  18   the BIOREIGNS Mark when they registered and began using the Infringing
  19   Domain.
  20          70. On information and belief, Defendants used the Infringing Domain in
  21   connection with the sale and promotion of Defendants’ own goods and services,
  22   which directly compete with the goods and services of Plaintiff.
  23          71. On information and belief, Defendants registered, trafficked in, or
  24   used the Infringing Domain in bad faith and with bad-faith intent to profit from
  25   the goodwill that BioReigns established in the BIOREIGNS Mark.
  26          72. Defendants do not have any intellectual property rights or any other
  27   rights in the BIOREIGNS Mark.
  28   ///
                                                -8-
                                           COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 9 of 15 Page ID #:9



   1         73. The Infringing Domain does not consist of the legal name of any
   2   Defendant, nor a name that is otherwise commonly used to identify any
   3   Defendant.
   4         74. Defendants did not make any bona fide fair use of the BIOREIGNS
   5   Mark on a website accessible under the Infringing Domain.
   6         75. Defendants’ registration, use, or trafficking in the Infringing Domain
   7   constitutes cybersquatting in violation of 15 U.S.C. § 1125(d), entitling
   8   BioReigns to relief.
   9         76. By reason of Defendants’ acts alleged herein, BioReigns’ remedy at
  10   law is not adequate to compensate it for the injuries inflicted by Defendants.
  11   Accordingly, Plaintiff is entitled to preliminary and permanent injunctive relief
  12   pursuant to 15 U.S.C. § 1116.
  13         77. If Defendants are not enjoined and restrained from their use and
  14   promotion of the Infringing Domain, BioReigns and its goodwill and reputation
  15   will continue to suffer immediate, substantial and irreparable injury that cannot
  16   be adequately calculated and wholly compensated by monetary damages.
  17   Moreover, under 15 U.S.C. § 1125(d)(1)(C), BioReigns seeks an injunction
  18   ordering Defendants and their registrar to transfer the Infringing Domain to
  19   BioReigns.
  20         78. By reason of Defendants’ acts alleged herein, BioReigns is entitled to
  21   recover its actual damages, costs of the action and Defendants’ profits, or
  22   statutory damages under 15 U.S.C. § 1117, on election by Plaintiff, in an amount
  23   of up to $100,000 per domain name infringement.
  24         79. The above-described acts of the Defendants were willful, entitling
  25   Plaintiff to treble damages under 15 U.S.C. § 1117.
  26         80. This is an exceptional case making BioReigns eligible for an award
  27   of attorneys’ fees under 15 U.S.C. § 1117.
  28   ///
                                              -9-
                                         COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 10 of 15 Page ID #:10



    1          81. Finally, BioReigns seeks a permanent injunction restraining
    2   Defendants from registering any domain names containing the term “bioreigns”
    3   or any derivation thereof, regardless of spacing, hyphenation or misspellings.
    4                             SECOND CAUSE OF ACTION
    5        Trademark Infringement And False Designation Of Origin Of The
    6               BIOREIGNS Mark In Violation Of 15 U.S.C. § 1125(a)
    7          82. Plaintiff realleges and incorporates by reference all prior allegations
    8   as if fully set forth here.
    9          83. Defendants’ use in commerce of the Infringing Domain which
   10   embodies the BIOREIGNS Mark is and was without the permission, consent or
   11   authorization of BioReigns. Defendants are engaging in the use of the Mark in
   12   interstate commerce in furtherance of their unauthorized promotion, marketing
   13   and sale of their competing services and products.
   14          84. Defendants’ unauthorized use of the Mark embodied in the Infringing
   15   Domain is likely to cause confusion, or to cause mistake, or to deceive the relevant
   16   public that the Infringing Domain and the websites and advertisements displayed
   17   at the Infringing Domain are authorized, sponsored or approved by or are
   18   affiliated with BioReigns.
   19          85. Defendants’ unauthorized use of the BIOREIGNS Mark embodied in
   20   the Infringing Domain is likely to cause initial interest confusion among the
   21   general public.
   22          86. The above-described acts of the Defendants constitute trademark
   23   infringement of the BIOREIGNS Mark and false designation of origin in violation
   24   of 15 U.S.C. § 1125(a), entitling Plaintiff to relief.
   25          87. On information and belief, Defendants have unfairly profited from
   26   the actions alleged.
   27          88. By reason of Defendants’ acts alleged herein, Plaintiff has suffered
   28   damage to the goodwill associated with the BIOREIGNS Mark.
                                                 -10-
                                            COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 11 of 15 Page ID #:11



    1             89. By reason of Defendants’ acts alleged herein, BioReigns’ remedy at
    2   law is not adequate to compensate it for the injuries inflicted by Defendants.
    3   Accordingly, Plaintiff is entitled to preliminary and permanent injunctive relief
    4   pursuant to 15 U.S.C. § 1116.
    5             90. If Defendants are not enjoined and restrained from their use and
    6   promotion of the Infringing Domain, BioReigns and its goodwill and reputation
    7   will continue to suffer immediate, substantial and irreparable injury that cannot
    8   be adequately calculated and wholly compensated by monetary damages.
    9             91. Defendants’ activities have irreparably harmed and, if not enjoined,
   10   will continue to irreparably harm the general public who has an interest in being
   11   free from confusion, mistake and deception.
   12             92. By reason of Defendants’ willful acts, Plaintiff is entitled to damages.
   13             93. Those damages should be trebled under 15 U.S.C. § 1117.
   14             94. This is an exceptional case making BioReigns eligible for an award
   15   of attorneys’ fees under 15 U.S.C. § 1117.
   16                                 THIRD CAUSE OF ACTION
   17                   Unfair Competition With Plaintiff Under California
   18        Business & Professions Code § 17200 And California Common Law
   19             95. Plaintiff re-alleges and incorporates by reference all prior allegations
   20   as if fully set forth here.
   21             96. Defendants have infringed the BIOREIGNS Mark in violation of
   22   BioReigns’ proprietary rights. Such acts constitute unfair trade practices and
   23   unfair competition under California Business and Professions Code §§ 17200 et
   24   seq., and under the common law of the state of California, entitling Plaintiff to
   25   relief.
   26             97. Pursuant to California Business and Professions Code § 17203,
   27   Defendants are required to disgorge and restore to BioReigns all profits and
   28   property acquired by means of Defendants’ unfair competition.
                                                  -11-
                                              COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 12 of 15 Page ID #:12



    1         98. Due to Defendants’ conduct, BioReigns has suffered—and continues
    2   to suffer—irreparable harm, injury in fact and has lost money or property as a
    3   result of Defendants’ acts of unfair business practices alleged herein. It would be
    4   difficult to determine the amount of money damages that would afford BioReigns
    5   adequate relief at law for Defendants’ acts. Plaintiff’s remedy at law is not
    6   adequate to compensate it for the injuries inflicted by Defendants. Accordingly,
    7   BioReigns is entitled to preliminary and permanent injunctive relief pursuant to
    8   California Business and Professions Code § 17203.
    9         99. On information and belief, Defendants’ conduct has been intentional
   10   and willful and in conscious disregard of Plaintiff’s rights and, therefore,
   11   BioReigns is entitled to its attorneys’ fees.
   12   V.   RELIEF REQUESTED
   13        WHEREFORE, Plaintiff requests judgment as follows:
   14        1.    That the Court enter a judgment that Defendants have:
   15               a.    violated the rights of Plaintiff in the BIOREIGNS Mark in
   16                     violation of 15 U.S.C. § 1125(d);
   17               b.    violated the rights of Plaintiff in the BIOREIGNS Mark in
   18                     violation of 15 U.S.C. § 1125(a); and
   19               c.    violated the rights of Plaintiff in the BIOREIGNS Mark in
   20                     violation of California Business and Professions Code § 17200
   21                     and the common law.
   22        2.    That the Court order Defendants to transfer to Plaintiff the Infringing
   23              Domain and every domain name that any Defendant owns which is
   24              identical or confusingly similar to the BIOREIGNS Mark.
   25        3.    That the Court preliminarily and permanently enjoin Defendants, their
   26              agents, representatives, employees, assigns and suppliers, and all
   27              persons acting in concert or privity with Defendants from the
   28              following activities:
                                                -12-
                                            COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 13 of 15 Page ID #:13



    1              a.   Registering or using, in any manner, any Internet domain name
    2                   that incorporates the BIOREIGNS Mark or any name, mark or
    3                   designation confusingly similar thereto;
    4              b.   Using the BIOREIGNS Mark or any name, mark, or designation
    5                   in a manner that is likely to cause confusion regarding whether
    6                   Defendants are affiliated or associated with Plaintiff;
    7              c.   Practicing trademark infringement, trademark dilution, unfair
    8                   competition, false designation of origin, passing off or false
    9                   advertising against Plaintiff or misappropriation of Plaintiff’s
   10                   trademark rights; and
   11              d.   Assisting, aiding or abetting any other person or business entity
   12                   in engaging in or performing any of the activities referred to in
   13                   subparagraphs 3(a)-3(c) above.
   14        4.   That Defendants be ordered to engage in corrective advertising to the
   15             extent necessary to correct any consumer confusion or misperceptions
   16             resulting from Defendants’ unlawful acts complained of above.
   17        5.   That Defendants be ordered to account to Plaintiff for and disgorge all
   18             profits they have derived by reason of the unlawful acts complained of
   19             above.
   20        6.   That Defendants be ordered to pay damages and that those damages
   21             be trebled under 15 U.S.C. § 1117.
   22        7.   That Defendants be ordered to pay statutory damages under 15 U.S.C.
   23             § 1117(d), on election by Plaintiff, in an amount of $100,000.
   24        8.   That Defendants be ordered to pay Plaintiff’s reasonable attorneys’
   25             fees, prejudgment interest and costs of this action under 15 U.S.C. §
   26             1117 and under California Business and Professions Code § 17200 and
   27             under California common law.
   28        9.   That Defendants be ordered to file with the Court and serve upon
                                              -13-
                                         COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 14 of 15 Page ID #:14



    1             Plaintiff a written report under oath setting forth in detail the manner
    2             and form in which Defendants have complied with this injunction and
    3             judgment within 30 days after the service of the injunction and
    4             judgment upon Defendants.
    5        10. That the Court grant such other, further, and different relief as the
    6             Court deems proper under the circumstances.
    7

    8
         DATED: July 10, 2020              MORTENSON TAGGART LLP
    9

   10

   11                                      By: /s/Michael D. Mortenson
                                               Michael D. Mortenson
   12                                          Craig A. Taggart
   13                                          David Keithly
                                               Attorneys for Plaintiff
   14                                          BIO-REIGNS, INC.
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                              -14-
                                         COMPLAINT
Case 8:20-cv-01236-JVS-ADS Document 1 Filed 07/10/20 Page 15 of 15 Page ID #:15



    1                          DEMAND FOR JURY TRIAL
    2         Plaintiff herby demands trial by jury.
    3
         DATED: July 10, 2020              MORTENSON TAGGART LLP
    4

    5

    6                                      By: /s/Michael D. Mortenson
                                               Michael D. Mortenson
    7                                          Craig A. Taggart
    8                                          David Keithly
                                               Attorneys for Plaintiff
    9                                          BIO-REIGNS, INC.
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               -15-
                                          COMPLAINT
